                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA

Judy Larson, Janelle Mausolf, and Karen               Case No. 17-cv-03835 (SRN/TNL)
Reese, individually and on behalf of
themselves and all others similarly situated,

                      Plaintiffs,

vs.

Allina Health System; the Allina Health
System Board of Directors; the Allina Health
System Retirement Committee; the Allina             ORDER GRANTING PRELIMINARY
Health System Chief Administrative Officer;           APPROVAL OF CLASS ACTION
the Allina Health System Chief Human                 SETTLEMENT, PRELIMINARILY
Resources Officer; Clay Ahrens; John I.                 CERTIFYING A CLASS FOR
Allen; Jennifer Alstad; Gary Bhojwani;                  SETTLEMENT PURPOSES,
Barbara Butts-Williams; John R. Church;             APPROVING FORM AND MANNER
Laura Gillund; Joseph Goswitz; Greg                        OF CLASS NOTICE,
Heinemann; David Kuplic; Hugh T.                      PRELIMINARILY APPROVING
Nierengarten; Sahra Noor; Brian Rosenberg;             PLAN OF ALLOCATION AND
Debbra L. Schoneman; Thomas S. Schreier,               SCHEDULING A DATE FOR A
Jr.; Abir Sen, Sally J. Smith; Darrell Tukua;             FAIRNESS HEARING
Penny Wheeler; Duncan Gallagher; Christine
Webster Moore; Kristyn Mullin; Steve
Wallner; John T. Knight; and John Does 1–
20,

                      Defendants.




                                                1
________________________________________________________________________

Mark Gyandoh, Capozzi Adler, P.C., 2933 North Front St., Harrisburg, PA 17110, for
Plaintiffs

Nicholas J. Bullard, Dorsey & Whitney, LLP, 50 S. Sixth St., Suite 1500, Minneapolis,
MN 55402, for Defendants
________________________________________________________________________

SUSAN RICHARD NELSON, United States District Judge

       This Action involves claims for alleged violations of the Employee Retirement

Income Security Act of 1974, 29 U.S.C. § 1001, et seq. (“ERISA”), with respect to the

Allina Health System (“Allina”) 403(b) Retirement Savings Plan and the Allina 401(k)

Retirement Savings Plan (collectively, the “Plans” or “Plan”). 1        The terms of the

Settlement are set out in the Settlement Agreement, fully executed as of October 14, 2019,

by counsel on behalf of the Named Plaintiffs and Defendants, respectively.

       Pursuant to the Named Plaintiffs’ Motion for Preliminary Approval of Class Action

Settlement, Preliminary Certification of a Class for Settlement Purposes, Approving Form

and Manner of Class Notice, Preliminarily Approving Plan of Allocation, and Scheduling

a Date for a Fairness Hearing [Doc. No. 94], the Court preliminarily considered the

Settlement to determine, among other things, whether the Settlement is sufficient to warrant

the issuance of notice to members of the proposed Settlement Class. Upon reviewing the

Settlement Agreement and the matter having come before the Court at the Preliminary

Approval hearing on November 21, 2019, due notice having been given and the Court



1
       All capitalized and italicized terms not otherwise defined in this Order shall have
the same meaning as ascribed to them in the Settlement Agreement.

                                             2
having been fully advised in the premises, it is hereby ORDERED, ADJUDGED, AND

DECREED as follows:

       1.     Preliminary Certification of the Settlement Class. In accordance with the

Settlement Agreement, and pursuant to Rules 23(a) and (b)(1) of the Federal Rules of Civil

Procedure, this Court hereby conditionally certifies the following class (“Settlement

Class”):

       All current and former participants and beneficiaries (excluding Defendants
       and their Immediate Family Members) of the Allina Health System (“Allina”)
       403(b) Retirement Savings Plan and the Allina 401(k) Retirement Savings
       Plan at any time between August 18, 2011 and the date of this Order.

       2.     Pursuant to the Settlement Agreement, and for settlement purposes only, the

Court preliminarily finds that:

              (a)    as required by FED. R. CIV. P. 23(a)(1), the Settlement Class is

                     ascertainable from records kept with respect to the Plans and from

                     other objective criteria, and the Settlement Class is so numerous that

                     joinder of all members is impracticable.

              (b)    as required by FED. R. CIV. P. 23(a)(2), there are one or more

                     questions of law and/or fact common to the Settlement Class.

              (c)    as required by FED. R. CIV. P. 23(a)(3), the claims of the Named

                     Plaintiffs are typical of the claims of the Settlement Class that the

                     Named Plaintiffs seek to certify.

              (d)    as required by FED. R. CIV. P. 23(a)(4), that the Named Plaintiffs will

                     fairly and adequately protect the interests of the Settlement Class in



                                             3
                   that: (i) the interests of the Named Plaintiffs and the nature of the

                   alleged claims are consistent with those of the Settlement Class

                   members; and (ii) there appear to be no conflicts between or among

                   the Named Plaintiffs and the Settlement Class.

             (e)   as required by FED. R. CIV. P. 23(b)(1), the prosecution of separate

                   actions by individual members of the Settlement Class would create a

                   risk of: (i) inconsistent or varying adjudications as to individual

                   Settlement Class members that would establish incompatible

                   standards of conduct for the parties opposing the claims asserted in

                   this Action; or (ii) adjudications as to individual Settlement Class

                   members that, as a practical matter, would be dispositive of the

                   interests of the other members not parties to the individual

                   adjudications, or substantially impair or impede the ability of such

                   persons to protect their interests.

             (f)   as required by FED. R. CIV. P. 23(g), Class Counsel are capable of

                   fairly and adequately representing the interests of the Settlement

                   Class, and Class Counsel: (i) have done appropriate work identifying

                   or investigating potential claims in the Action; (ii) are experienced in

                   handling class actions; and (iii) have committed the necessary

                   resources to represent the Settlement Class.

      3.     The Court preliminarily appoints the Named Plaintiffs Judy Larson, Janelle

Mausolf, and Karen Reese as class representatives for the Settlement Class and Kessler


                                            4
Topaz Meltzer & Check LLP, Bailey & Glasser LLP, Izard Kindall & Raabe LLP, and

Nichols Kaster, PLLP as Class Counsel for the Settlement Class.

       4.      The Court preliminarily approves the proposed Plan of Allocation, finding it

is fair, reasonable, and adequate.

       5.      Preliminary Approval of Proposed Settlement – The Settlement

Agreement is hereby preliminarily approved as fair, reasonable, and adequate. This Court

preliminarily finds that:

            a) The Settlement was negotiated vigorously and at arm’s-length by counsel for

               the Defendants, on the one hand, and the Named Plaintiffs and Class Counsel

               on behalf of the Settlement Class, on the other hand;

            b) Plaintiffs and Defendants had sufficient information to evaluate the

               settlement value of the Action;

            c) This Action settled after this Court dismissed Named Plaintiffs’ Complaint

               in part;

            d) If the Settlement had not been achieved, Named Plaintiffs and the Defendants

               faced the expense, risk, and uncertainty of extended litigation;

            e) The amount of the Settlement – two million, four hundred and twenty five

               thousand dollars ($2,425,000.00) is fair, reasonable, and adequate, taking

               into account the costs, risks, and delay of trial and appeal. The method of

               distributing the Class Settlement Amount is efficient, relying on Defendants’

               records and requiring no filing of claims. The Settlement terms related to

               attorneys’ fees do not raise any questions concerning fairness of the


                                                 5
             Settlement, and there are no agreements, apart from the Settlement, required

             to be considered under FED. R. CIV. P. 23(e)(2)(C)(iv). The Class Settlement

             Amount is within the range of settlement values obtained in similar cases;

           f) At all times, the Named Plaintiffs and Class Counsel have acted

             independently of Defendants and in the interest of the Settlement Class; and,

      6.     Fairness Hearing – A hearing is scheduled for April 16, 2020, at 9:30 a.m.

to make a final determination, concerning among other things:

      •      Whether the Settlement merits final approval as fair, reasonable, and

             adequate;

      •      Whether the Action should be dismissed with prejudice pursuant to the terms

             of the Settlement;

      •      Whether the notice method proposed by the Parties: (i) constitutes the best

             practicable notice; (ii) constitutes notice reasonably calculated, under the

             circumstances, to apprise members of the Settlement Class of the pendency

             of the litigation, their right to object to the Settlement, and their right to

             appear at the Fairness Hearing; (iii) is reasonable and constitutes due,

             adequate, and sufficient notice to all persons entitled to notice; and (iv) meets

             all applicable requirements of the Federal Rules of Civil Procedure and any

             other applicable law;

      •      Whether Class Counsel adequately represented the Settlement Class for

             purposes of entering into and implementing the Settlement;

      •      Whether the proposed Plan of Allocation should be finally approved; and

                                             6
       •       Whether Class Counsel’s application(s) for attorneys’ fees and expenses and

               Case Contribution Awards to the Named Plaintiffs is fair and reasonable, and

               should be approved.

       7.      Class Notice – The Court approves the form of Class Notice attached as

Exhibit A to the Settlement Agreement. The Court finds that such form of notice fairly and

adequately: (a) describes the terms and effects of the Settlement Agreement, the Settlement,

and the Plan of Allocation; (b) notifies the Settlement Class that Class Counsel will seek

attorneys’ fees and litigation costs from the Settlement Fund, payment of the costs of

administering the Settlement out of the Settlement Fund, and for a Case Contribution

Award for the Named Plaintiffs for their service in such capacity; (c) gives notice to the

Settlement Class of the time and place of the Fairness Hearing; and (d) describes how the

recipients of the Class Notice may object to any of the relief requested. The Parties have

proposed the following manner of communicating the notice to members of the Settlement

Class, and the Court finds that such proposed manner is the best notice practicable under

the circumstances. Accordingly, the Court directs that Class Counsel shall:

            • By no later than December 20, 2019, cause the Class Notice, with such non-

               substantive modifications thereto as may be agreed upon by the Parties, to

               be provided by first-class mail, postage prepaid, to the last known address of

               each member of the Settlement Class who can be identified through

               reasonable effort.

            • By no later than December 20, 2019, cause the Class Notice to be published

               on   the   website    identified   in   the   Class    Notice,   www.Allina

                                              7
              ERISAsettlement.com, which will also host and make available copies of all

              Settlement-related documents, including the Settlement Agreement.

       8.     Petition for Attorney’s Fees and Litigation Costs and Case Contribution

Awards – Any petition by Class Counsel for attorney’s fees, litigation costs and Case

Contribution Awards to the Named Plaintiffs, and all briefs in support thereof, shall be filed

no later than March 16, 2020.

       9.     Briefs in Support of Final Approval of the Settlement – Briefs and other

documents in support of final approval of the Settlement shall be filed no later than March

16, 2020).

       10.    Objections to Settlement – Any member of the Settlement Class or

authorized recipient of any CAFA Notice may file an objection to the fairness,

reasonableness, or adequacy of the Settlement, to any term of the Settlement Agreement, to

the Plan of Allocation, to the proposed award of attorneys’ fees and litigation costs, the

payment of costs of administering the Settlement out of the Settlement Fund, or to the

request for a Case Contribution Award for the Named Plaintiffs. An objector must file

with the Court a statement of his, her, or its objection(s), specifying the reason(s), if any,

for each such objection made, including any legal support and/or evidence that the objector

wishes to bring to the Court’s attention or introduce in support of the objection(s). The

address for filing objections with the Court is as follows:




                                              8
              Clerk of the Court
              United States District Court, District of Minnesota
              Warren E. Burger Federal Building & United States Courthouse
              316 North Robert Street
              Suite 100
              St. Paul, MN 55101

              Re: Larson, et al. v. Allina Health System, et al.,
                  Civil Action No. 17-cv-03835-SRN/SER (D. Minn)

       The objector or his, her, or its counsel (if any) must file the objection(s) and

supporting materials with the Court no later than March 16, 2020. If an objector hires an

attorney to represent him, her, or it for the purposes of making an objection pursuant to this

paragraph, the attorney must also file a notice of appearance with the Court no later than

March 16, 2020. Any member of the Settlement Class or other Person who does not timely

file a written objection complying with the terms of this paragraph shall be deemed to have

waived, and shall be foreclosed from raising, any objection to the Settlement, and any

untimely objection shall be barred. Any responses to objections shall be filed with the

Court no later than March 30, 2020. There shall be no reply briefs.

       11.    Any additional briefs the Parties may wish to file in support of the Settlement

shall be filed no later than March 30, 2020.

       12.    Appearance at Final Approval Hearing – Any objector who files and

serves a timely, written objection in accordance with paragraph 10 above may also appear

at the Fairness Hearing either in person or through qualified counsel retained at the

objector’s expense. Objectors or their attorneys intending to appear at the Fairness

Hearing must file a notice of intention to appear (and, if applicable, the name, address, and

telephone number of the objector’s attorney) with the Court by no later than March 30,


                                               9
2020. Any objector who does not timely file a notice of intention to appear in accordance

with this paragraph shall not be permitted to appear at the Fairness Hearing, except for

good cause shown.

       13.    Notice Expenses – The expenses of printing, mailing, and publishing the

Class Notice required herein shall be paid exclusively from the Settlement Fund.

       14.    Termination of Settlement – This Order shall become null and void, ab

initio, and shall be without prejudice to the rights of the Parties, all of whom shall be

restored to their respective positions as of the day immediately before the Parties reached

agreement to settle the Action, if the Settlement is terminated in accordance with the terms

of the Settlement Agreement.

       15.    Use of Order – This Order is not admissible as evidence for any purpose

against Defendants in any pending or future litigation. This Order shall not be construed

or used as an admission, concession, or declaration by or against Defendants of any finding

of fiduciary status, fault, wrongdoing, breach, omission, violation of law, breach of duty,

mistake, or liability. This Order shall not be construed or used as an admission, concession,

or declaration by or against Named Plaintiffs or the Settlement Class that their claims lack

merit, or that the relief requested in the Action is inappropriate, improper, or unavailable.

This Order shall not be construed or used as an admission, concession, declaration, or

waiver by any Party of any arguments, defenses, or claims he, she, or it may have,

including, but not limited to, any objections by Defendants to class certification, in the

event that the Settlement Agreement is terminated. Moreover, the Settlement Agreement

and any proceedings taken pursuant to the Settlement Agreement are for settlement


                                             10
purposes only.    Neither the fact of, nor any provision contained in, the Settlement

Agreement or its exhibits, nor any actions taken thereunder, shall be construed as, offered

into evidence as, received in evidence as, and/or deemed to be evidence of a presumption,

concession, or admission of any kind as to the truth of any fact alleged or validity of any

claim or defense that has been, could have been, or in the future might be asserted.

       16.    Jurisdiction – The Court hereby retains jurisdiction for purposes of

implementing the Settlement, and reserves the power to enter additional orders to effectuate

the fair and orderly administration and consummation of the Settlement as may from time

to time be appropriate, and to resolve any and all disputes arising thereunder.

       17.    Continuance of Final Approval Hearing – The Court reserves the right to

continue the Fairness Hearing without further written notice.

       SO ORDERED this 21st day of November, 2019.

                                          s/Susan Richard Nelson
                                          Susan Richard Nelson
                                          United States District Judge




                                            11
